Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance

Response to Arguments
Applicant’s arguments, see Amendment and Remark, filed 3/4/2021, with respect to 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection has been withdrawn. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment to claims 1-20 overcome the rejections from the last Office Action.
The closest cited prior art of record do not teach all the limitations alone or in combinations:
Lai et al (US 2005/0285880) teaches magnifying portion of the display, where figure 3 part 301 teaches magnifying icon/zoom-loupe with location, and performing shape mode. Figure 5 detail a magnifier/zoom-loupe as rectangular as well as circular as well as different magnified rate setting. 
Jackson et al (US 2006/0177132) teaches starting figure 4 part S3 where user select cropping and desired crop, selection of size and location. 
Majumder et al (US 2010/0287493) teaches displayed image with magnified view for a second image that is the zoom portion of the first image due to an edit. Starching 
However, none of the above-cited reference, alone or in combination, discloses, teach or suggest certain elements of the claim inventions such as change of view of the image within the graphical user interface that is cause by corner of the crop rectangle to be outside a viewing area of the graphic user interface, outside of the viewing area a zoom-loupe for the corner displaying portion of the image corresponding to corner at a magnification factor that is further separated by a demarcation line from a non-crop area, and display with zoom-loupe in an associated corner of the graphic user interface. None of the cited prior art references of record fully anticipates or render obvious the independent claims.
Claims 1-20 are allow. No renumbering is required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lai et al (US 2005/0285880) teaches Method of magnifying a portion of display
Jackson et al (US 2006/0177132) teaches Cropping a digital image and preserving reserves
Majumder et al (US 2010/0287493) teaches METHOD AND SYSTEM FOR VIEWING AND EDITING AN IMAGE IN A MAGNIFIED VIEW
Langoulant et al (US 2014/0362090) teaches Movement of Position Indicator on Touchscreen
Gilra (US 10,901,589) teaches Automatic zoom-loupe creation, selection, layout, and rendering based on interaction with crop rectangle
Compare Viewer in OC for Double patenting with 16/546964

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663